In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated November 3, 1976, which dismissed the proceeding. Appeal dismissed, without costs or disbursements. The petitioner’s liberty is no longer being restrained in view of his release on parole. Accordingly, he is not entitled to a writ of habeas corpus (see CPLR 7002, subd [a]; People ex rel. Yacobellis v McKendrick, 28 NY2d 808; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Butts v McMann, 24 NY2d 772; People ex rel. Jones v Ternullo, 52 AD2d 631; People ex rel. Christian v Vincent, 49 AD2d 914). Hopkins, J. P., Damiani, Gulotta and Hawkins, JJ., concur.